Filed 3/18/21 P. v. Arciniega CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B304545
                                                                          (Super. Ct. No. BA473088)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

MIGUEL ARCINIEGA,

     Defendant and Appellant.


       Miguel Arciniega appeals a judgment following conviction
of felony assault with a deadly weapon. (Pen. Code, § 245, subd.
(a)(1).)1
       This appeal concerns an assault with a deadly weapon that
Arciniega, a county jail inmate, committed against a shirtless
inmate who walked by Arciniega’s cell on the way to the shower.
The victim refused medical treatment and no photographs were
taken of his injury, described as a two-inch laceration near his


        All statutory references are to the Penal Code unless
         1

stated otherwise.
left shoulder. Jail officials did not search for a weapon; the
nature of the victim’s injury suggested the weapon that Arciniega
used was a razor. Arciniega appeals and challenges the assault
with a deadly weapon instruction (CALCRIM No. 875) and the
sufficiency of evidence to support his conviction. We reject these
contentions and affirm.
            FACTUAL AND PROCEDURAL HISTORY
       Arciniega and George Perez, Jr. (Perez) were confined in
Los Angeles County Jail on August 29, 2018. In the late
afternoon, Los Angeles Deputy Sheriff Nicolas Serrato escorted
Perez to the shower located at the end of the hallway. Perez wore
only underwear and his hands were handcuffed behind his back.
       As they walked by Arciniega’s cell, Arciniega stuck his
hands through the cell bars as if to offer Perez a handshake.
Arciniega asked Perez to approach him. Perez turned his back
toward Arciniega and attempted to shake hands with him from
behind his back. Serrato testified that it was common for
inmates to shake hands and that Arciniega and Perez had no
prior conflicts while housed there.
       Arciniega then “jab[bed]” his fist through the cell bars
toward Perez, who “jolted back” toward the wall. Serrato and
Perez continued to the shower. There, Perez looked at his
shoulder which had a straight line two-inch laceration. Serrato
offered Perez a towel and a roll of toilet paper to stop the
bleeding. Perez accepted them, but rejected any medical
assistance, declined to allow Serrato to take photographs of the
cut, and refused to speak about the incident with an investigator.
Perez commented that “nothing happened.” The bleeding ceased
in about 30 minutes. Serrato notified the jail nurse of Perez’s
injury.




                                2
      Serrato testified that Perez’s injury was consistent with an
injury caused by a sharp weapon. He stated that inmates are
provided razor blades when they shower and that they have no
access to other objects that could cause a laceration.
      The jury convicted Arciniega of assault with a deadly
weapon. (§ 245, subd. (a)(1).) In a separate proceeding, the trial
court found that Arciniega suffered a prior serious felony strike
conviction. (§§ 667, subd. (d), 1170.12, subd. (b).) The court
sentenced Arciniega to a three-year midterm after striking the
strike conviction in the interest of justice. The court imposed a
$400 restitution fine, a $400 parole revocation restitution fine
(suspended), a $30 court security assessment, and a $40 criminal
conviction assessment. (§§ 1202.4, subd. (b), 1202.45, 1465.8,
subd. (a)(1); Gov. Code, § 70373, subd. (a).) It also awarded
Arciniega 833 days of presentence custody credit.
      Arciniega appeals and contends that 1) the trial court erred
by instructing that the weapon used here could qualify as an
inherently dangerous weapon (CALCRIM No. 875), and 2)
insufficient evidence supports his conviction. (In re B.M. (2018) 6
Cal.5th 528, 539 [butter knife not capable of producing or likely
to produce great bodily injury or death]; People v. Henderson
(1999) 76 Cal.App.4th 453, 467-468 [razor blade not inherently
deadly weapon as a matter of law].) Arciniega asserts that his
conviction violates federal and state constitutional principles of
due process of law.
                           DISCUSSION
                                  I.
      Arciniega argues that the trial court prejudicially erred by
instructing that under the circumstances here, a deadly weapon
includes a weapon that is inherently deadly, e.g., a razor.




                                 3
(CALCRIM No. 875; People v. Aledamat (2019) 8 Cal.5th 1, 3-4
(Aledamat) [error to allow jury to consider box cutter as
inherently deadly weapon but harmless beyond a reasonable
doubt].) The Attorney General concedes that a razor is not an
inherently dangerous weapon, but asserts the error in not
modifying CALCRIM No. 875 to exclude the phrase “inherently
deadly” weapon is harmless beyond a reasonable doubt.
(Aledamat, at pp. 13-15.)
      Similar in part to the analysis described in Aledamat, the
error here did not contribute to the verdict and is harmless
beyond a reasonable doubt. Considered as a whole and not on an
isolated remark, the prosecutor focused the jury’s attention on
whether Arciniega used the weapon in a manner likely to produce
great bodily injury. The prosecutor referred to Arciniega’s
punching motion that caused Perez to jolt back in fear of further
injury. The prosecutor also stated that Arciniega removed the
razor blade from a razor to use the blade in a manner that it is
not designed to be used. In addition, the prosecutor referred the
jury to a jail video that captured part of the incident.
      The trial court also instructed with other portions of
CALCRIM No. 875 that Aledamat found important in precluding
prejudicial error. (Aledamat, supra, 8 Cal.5th 1, 15.) In
convicting Arciniega, the jury necessarily found that he did an act
with a deadly weapon that by its nature would directly and
probably result in the application of force to a person; he was
aware of facts that would lead a reasonable person to realize that
his act by its nature would directly and probably result in the
application of force to someone; and he had the present ability to
apply force with a deadly weapon to a person. The jury’s finding
concerning these elements necessarily considers how Arciniega




                                4
used the weapon. Any error is harmless beyond a reasonable
doubt.
                                  II.
       Arciniega contends that insufficient evidence supports his
conviction because the weapon used did not qualify as a deadly
weapon because the manner in which he used it was not likely to
cause death or great bodily injury. (In re B.M., supra, 6 Cal.5th
528, 533 [object alleged to be a deadly weapon must be used in a
manner that is not only capable of producing but also likely to
produce death or great bodily injury]; People v. Stutelberg (2018)
29 Cal.App.5th 314, 322 [“flicking” a box cutter at victim’s face
not an act likely to cause death or great bodily injury].) He adds
that the trial court acknowledged that the evidence was “slim”
but sufficient.
       In reviewing the sufficiency of evidence to support a
conviction, we examine the entire record and draw all reasonable
inferences therefrom in favor of the judgment to determine
whether there is reasonable and credible evidence from which a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. (In re B.M., supra, 6 Cal.5th 528, 549-550;
People v. Brooks (2017) 3 Cal.5th 1, 57.) Our review is the same
in a prosecution primarily resting upon circumstantial evidence.
(People v. Rivera (2019) 7 Cal.5th 306, 331.) We do not
redetermine the weight of the evidence or the credibility of
witnesses. (People v. Albillar (2010) 51 Cal.4th 47, 60; People v.
Young (2005) 34 Cal.4th 1149, 1181 [“Resolution of conflicts and
inconsistencies in the testimony is the exclusive province of the
trier of fact”].) We must accept logical inferences that the jury
might have drawn from the evidence although we may have
concluded otherwise. (Rivera, at p. 331.) “If the circumstances




                                5
reasonably justify the trier of fact’s findings, reversal of the
judgment is not warranted simply because the circumstances
might also reasonably be reconciled with a contrary finding.”
(Albillar, at p. 60.) In our review, we focus upon the evidence
that was presented, rather than evidence that might have been
but was not presented. (People v. Story (2009) 45 Cal.4th 1282,
1299.)
       A deadly weapon within the meaning of section 245,
subdivision (a)(1) is “ ‘ “any object, instrument or weapon which is
used in such a manner as to be capable of producing and likely to
produce, death or great bodily injury.” ’ ” (In re B.M., supra, 6
Cal.5th 528, 532-533.) For an object to qualify as a deadly
weapon based upon use, “the defendant must have used the
object in a manner not only capable of producing but also likely to
produce death or great bodily injury. . . . [T]he extent of any
bodily injuries caused by the object [is an] appropriate
consideration[] in the fact-specific inquiry required by section
245(a)(1).” (Id. at p. 530; id. at p. 535 [limited injury may suggest
that nature of the object used or the way it was used was not
capable of producing or likely to produce death or serious harm].)
In determining whether an object not inherently deadly or
dangerous is used as such, the trier of fact may consider the
nature of the object, the manner in which it is used, and all other
relevant facts. (Id. at p. 533.) The use of an object in a manner
likely to produce death or great bodily injury requires more than
a mere possibility that serious injury could have resulted from
the way the object was used. (Id. at p. 534.) “But the evidence
may show that serious injury was likely, even if it did not come to
pass.” (Id. at p. 535.)




                                 6
       Here sufficient evidence and reasonable inferences
therefrom established that Arciniega used a razor or other jail-
made weapon in a manner likely to produce great bodily injury.
Although no weapon was recovered, Serrato testified that the
inmates were provided razors during their showers and that
Perez’s laceration appeared to be caused by a razor. Arciniega
called Perez to his cell and as Perez’s back was turned, Arciniega
jabbed his hand toward Perez’s bare upper body. Perez jolted
back and avoided any additional jabs or injuries. He was also
handcuffed and without means to protect himself. Within
seconds, Serrato noticed a bleeding two-inch laceration on Perez’s
shoulder. Serrato gave Perez a roll of toilet paper and a clean
towel to stop the bleeding. Although Perez refused treatment
and refused to file a complaint, Serrato thought the injury was
sufficiently significant to warrant further investigation. (In re
D.T. (2015) 237 Cal.App.4th 693, 700 [knife pressed against
victim’s back used as deadly weapon although victim’s skin not
broken].) Serrato informed the jail nurse that Perez had been
injured. This evidence and reasonable inferences therefrom
establish that the razor was capable of causing great bodily
injury and was likely to do so pursuant to the holding in In re
B.M., supra, 6 Cal.5th 528, 532-533.
                            DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.

                                    GILBERT, P. J.
We concur:

             YEGAN, J.              PERREN, J.




                                7
                     Michael Garcia, Judge

             Superior Court County of Los Angeles

                ______________________________



      Katja Grosch, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Assistant Attorney
General, Robin Urbanski and Genevieve Herbert, Deputy
Attorneys General, for Plaintiff and Respondent.




                               8